

113 HR 3423 IH: To ensure the safety and well-being of adopted children.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3423IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Langevin (for himself, Mr. Wittman, Ms. Wilson of Florida, Mr. Sean Patrick Maloney of New York, Ms. Norton, Ms. Bass, and Mr. Grimm) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure the safety and well-being of adopted children.1.Adoption support services(a)Ensuring well-Being of adopted children and adoptive familiesSection 421 of the Social Security Act (42 U.S.C. 621) is amended—(1)in paragraph (4), by striking and at the end;(2)by redesignating paragraph (5) as paragraph (6); and(3)by inserting after paragraph (4) the following new paragraph:(5)ensuring the well-being of adopted children and their adoptive families and promoting efforts to prevent such children from entering the foster care system through the provision of pre- and post-adoptive support services; and.(b)Pre- and Post-Adoptive Support ServicesParagraph (8) of section 431(a) of such Act (42 U.S.C. 629a(a)) is amended to read as follows:(8)Adoption promotion and support services(A)In generalThe term adoption promotion and support services means services and activities designed to encourage more adoptions out of the foster care system and support domestic adoptions and adoptions from other countries, consistent with promoting the best interests of adopted children and their adoptive families. Such services and activities may include pre- and post-adoptive support services, as described in subparagraph (B), that are designed to support adopted children and their adoptive families.(B)Pre- and post-adoptive support servicesThe term pre- and post-adoptive support services means the following:(i)Pre-adoptive support services, which may include—(I)direct services, including training, educational support, counseling, case management, and other services for adoptive parents and families that address caregiver interests and concerns regarding common behavioral issues, such as—(aa)issues relating to emotional, behavioral, or developmental health needs;(bb)issues relating to attachment, identity, abandonment, cultural differences, grief, and loss;(cc)issues resulting from birth defects due to fetal alcohol syndrome or any other substance abuse-related developmental disorder;(dd)the conditions that a child is being adopted from, and how this will influence the child’s emotional and social development; and(ee)adoptive families should receive full disclosure of the child’s background information (non-identifying and identifying when needed or when agreed upon in an open adoption). This information should include but not be limited to information from family, agency, court, school, mental health, and medical files;(II)the provision of educational resources for adoptive parents regarding the geographic, ethnic, and cultural background of the adopted child;(III)peer-to-peer mentoring and support groups that permit a newly adoptive parent to communicate and learn from more experienced adoptive parents, including programs that enhance communication between adoptive parents with children of similar geographic, ethnic, or cultural backgrounds; and(IV)the provision of informational resources for adoptive parents, including—(aa)resources available through Federal and State agencies, including information regarding benefits for children with a medical condition or a physical, mental, or emotional disability;(bb)newsletters, Web sites, and other informational resources regarding adoption-related services;(cc)the establishment of lending libraries containing information and resources for adoptive parents; and(dd)conferences, parent support discussion groups, and seminars that are available to adoptive parents and other relevant stakeholders.(ii)Post-adoptive support services, which may include—(I)continued provision to adoptive parents of pre-adoptive support services described in clause (i);(II)the provision of accessible and reliable respite services for adoptive parents;(III)direct services and counseling for adopted child and family, including, as appropriate—(aa)support services for an adopted child with emotional, behavioral, or developmental health needs;(bb)support services that address issues relating to attachment, identity, abandonment, cultural differences, grief, and loss; and(cc)treatment services that are specialized for adopted children, including psychiatric residential services, outpatient mental health services, social skills training, intensive in-home supervision services, recreational therapy, suicide prevention, and substance abuse treatment;(IV)peer-to-peer mentoring and support groups that allow adopted children to communicate and socialize with other adopted children, including programs that provide for communication between adopted children from similar geographic, ethnic, or cultural backgrounds; and(V)crisis and family preservation services, including respite care and crisis counseling and a 24-hour emergency hotline for adoptive parents..2.Funding for adoption support servicesParagraph (8) of section 473(a) of the Social Security Act (42 U.S.C. 673(a)) is amended to read as follows:(8)With respect to the amount of savings (if any) in State expenditures under this part resulting from the application of paragraph (2)(A)(ii) to all applicable children for a fiscal year, a State shall—(A)spend a significant portion, not less than 20 percent, of such amount to provide pre- and post-adoptive support services (as defined in section 431(a)(8)(B));(B)spend the remainder of such amount to provide to children or families any other services that may be provided under this part or part B; and(C)on an annual basis, submit to the Secretary a report that provides a detailed account of any services that were funded pursuant to this paragraph..3.Federal grant program for post-adoption mental health servicesSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–3 et seq.) is amended by adding at the end the following:520L.Post-adoption mental health services(a)In generalThe Secretary, acting through the Administrator, shall award grants or cooperative agreements to eligible entities to—(1)develop and implement Statewide or tribal post-adoption mental health service programs for all adopted children;(2)support public organization and private nonprofit organizations actively involved in Statewide or tribal post-adoption mental health service programs;(3)collect and analyze data on State-sponsored Statewide or tribal post-adoption mental health service programs that can be used to monitor the effectiveness of such services and for research, technical assistance, and policy development;(4)develop and provide educational and training opportunities concerning the mental health needs of adopted children and their families for use by teachers, social workers, and other community mental health service providers; and(5)develop and provide materials for potential adoptive parents, both for domestic adoptions and adoptions from other countries, describing the possible need for post-adoption mental health services and available resources.(b)Eligible entity(1)DefinitionIn this section, the term eligible entity means—(A)a State;(B)a public organization or private nonprofit organization designated by a State to develop or direct the State-sponsored Statewide post-adoption mental health service program under a grant under this section; and(C)a Federally recognized Indian tribe or tribal organization (as defined in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)) or an urban Indian organization (as defined in the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.)) that is actively involved in the development and continuation of a post-adoption mental health service program.(2)LimitationIn carrying out this section, the Secretary shall ensure that each State is awarded only 1 grant or cooperative agreement under this section. For purposes of the preceding sentence, a State shall be considered to have been awarded a grant or cooperative agreement if the eligible entity involved is the State or an entity designated by the State under paragraph (1)(B). Nothing in this paragraph shall be construed to apply to entities described in paragraph (1)(C).(c)PreferenceIn providing assistance under a grant or cooperative agreement under this section, the Secretary shall give preference to eligible entities that have demonstrated success in increasing the level of adoption competency among mental health providers, adoption lawyers, social workers, case workers, and adoptive parents.(d)Requirement for direct servicesNot less than 85 percent of funds received under a grant or cooperative agreement under this section shall be used to provide direct services, of which not less than 5 percent shall be used for activities authorized under subsection (a)(3).(e)Coordination and collaboration(1)In generalIn carrying out this section, the Secretary shall collaborate with relevant Federal agencies and adoption-related working groups to promote interaction between domestic foster care agencies and private adoption agencies in other countries.(2)ConsultationIn carrying out this section, the Secretary shall consult with—(A)State and social service agencies engaged in the placement of children for adoption, domestically or from other countries;(B)local and national organizations that serve foster and adopted youth;(C)health and education specialists who focus on adoption and foster care medicine;(D)youth who have been in foster care or adopted, domestically or from other countries;(E)families and friends of youth who have been in foster care or adopted, domestically or from other countries; and(F)qualified professionals who possess the specialized knowledge, skills, experience, and relevant attributes needed to serve adopted children and their families.(3)Policy developmentIn carrying out this section, the Secretary shall—(A)coordinate and collaborate on policy development with the Administration for Children and Families and other relevant Department of Health and Human Services agencies and adoption-related working groups; and(B)consult on policy development at the Federal level with those in the private sector engaged in the recruitment of foster and adoptive parents, the placement of children in foster care and for adoption, and the provision of post-adoption services.(f)Evaluation and report(1)Evaluations by eligible entitiesNot later than 18 months after receipt of a grant or cooperative agreement under this section, an eligible entity shall submit to the Secretary the results of an evaluation to be conducted by the entity concerning the effectiveness of the activities carried out under the grant or agreement.(2)ReportNot later than 2 years after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report concerning the results of—(A)the evaluations conducted under paragraph (1); and(B)an evaluation conducted by the Secretary to analyze the effectiveness and efficacy of the activities conducted with grants, collaborations, and consultations under this section.(g)DefinitionsIn this section:(1)Adopted childThe term adopted child means an individual who is under 21 years of age and was adopted from foster care, through a private placement agency, or from another country.(2)Adoption competencyThe term adoption competency means an understanding of—(A)the nature of adoption as a form of family formation and the different types of adoption;(B)relevant emotional and physical issues involved in the adoption process, including issues relating to separation, loss, attachment, abuse, trauma, and neglect;(C)common developmental challenges associated with adoption;(D)the characteristics and skills that allow for successful adoptive families;(E)proper sensitivity with respect to the different geographic, ethnic, or cultural backgrounds of adopted children and adoptive families; and(F)the necessary skills for effectively advocating on behalf of birth and adoptive families.(3)Post-adoption mental health servicesThe term post-adoption mental health services includes—(A)adoption competent mental health direct services, including training, educational support, counseling, and other services for adoptive parents and families that address caregiver interests and concerns regarding child behavioral issues that are common among adopted children and children in foster care, including, as appropriate—(i)caring for an adopted child with emotional, behavioral, or developmental health needs; and(ii)providing for the emotional needs of an adopted child, including issues relating to attachment, identity, abandonment, cultural differences, grief, and loss;(B)peer-to-peer mentoring and support groups that permit a newly adoptive parent to communicate and learn from more experienced adoptive parents;(C)the provision of informational resources and available services for adoptive parents;(D)direct services, including counseling, peer-to-peer mentoring and support groups, and other services for adopted children that address common behavioral and adjustment issues, including, as appropriate—(i)support services for an adopted child with emotional, behavioral, or developmental health needs;(ii)support services that address the emotional needs of an adopted child, including issues relating to attachment, identity, abandonment, cultural differences, grief, and loss; and(iii)treatment services that are specialized for adopted children, including psychiatric residential services, outpatient mental health services, social skills training, intensive in-home supervision services, recreational therapy, suicide prevention, and substance abuse treatment;(E)peer-to-peer mentoring and support groups that allow adopted children to communicate and socialize with other adopted children; and(F)crisis intervention and family preservation services.(h)Funding for post-Adoption mental health servicesFrom amounts appropriated to carry out titles III, V, or XIX of the Public Health Service Act for each fiscal year, $20,000,000 shall be used by the Secretary in each such fiscal year to fund services and programs authorized under this section..4.Data collection on adoption disruption and dissolution(a)In generalSection 479 of the Social Security Act (42 U.S.C. 679) is amended by adding at the end the following new subsection:(d)(1)Not later than 12 months after the date of enactment of this subsection, the Secretary shall, as part of the data collection system established under this section, promulgate final regulations providing for the collection and analysis of information regarding children who enter into State custody as a result of the disruption of a placement for adoption or the dissolution of an adoption, which shall require States to collect and report—(A)information on children who are adopted within the United States or from other countries and who enter into State custody as a result of the disruption of a placement for adoption or the dissolution of an adoption, including—(i)the number of children who enter into State custody as a result of—(I)the disruption of placement for adoption; or(II)the dissolution of an adoption; and(ii)for each child identified under clause (i)—(I)as applicable, the country of birth for any child who was not born in the United States;(II)the length of the adoption placement prior to disruption or dissolution;(III)the age of the child at the time of the disruption or dissolution;(IV)the reason for the disruption or dissolution; and(V)the agencies who handled the placement for adoption; and(B)such other information as determined appropriate by the Secretary.(2)The regulations shall require a State that reports the information described in paragraph (1) to use the information—(A)to consolidate and expand the collection of information on adoption disruption and dissolution;(B)to improve research and data collection systems in order to more accurately determine and measure the rates, outcomes, and causes of adoption disruption and dissolution;(C)to identify pre- and post-adoptive support services (including services described in section 431(a)(8)(B)) that result in lower rates of disruption and dissolution of adoptions;(D)to develop an understanding of the relationship between the rate of incidence of adoption disruptions and dissolutions and the support services that are provided to adoptive families in order to identify and develop effective evidence-based strategies, programs, and support services that help to prevent adoption disruption and dissolution; and(E)to develop and enhance training and educational services regarding strategies for prevention of adoption disruption and dissolution.(3)(A)Not later than 6 months after the date of enactment of this subsection, the Secretary shall, subject to subparagraph (B), establish an advisory committee to study methods to effectively collect data regarding disruption and dissolution of adoptions that are not included in the data collection system established under this section, including—(i)data on children whose adoptions are disrupted or dissolved but do not enter into State custody as a result of such disruption or dissolution;(ii)data on adoption displacements, whereby an adopted child is temporarily placed out of the home of an adoptive parent in order to receive medical, mental health, behavioral, or other forms of treatment; and(iii)such other data as determined appropriate by the Secretary.(B)The membership and organization of the advisory committee described in subparagraph (A) shall be determined by the Secretary and shall include—(i)State and child welfare agencies that are engaged in the placement of children for adoption domestically or from other countries;(ii)local and national organizations that serve adopted children and children in foster care; and(iii)members of State and local judiciary and court staff.(C)Not later than 12 months after establishment of the advisory committee described in subparagraph (A), the Secretary shall submit to the appropriate committees of Congress a report containing recommendations of the advisory committee for improvement of the data collection system established under this section..(b)Annual reportSection 479A of the Social Security Act (42 U.S.C. 679b) is amended—(1)in paragraph (5), by striking and after the semicolon;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(7)include in the report submitted pursuant to paragraph (5) for fiscal year 2013 or any succeeding fiscal year, national and State-by-State data on the numbers and rates of disruptions and dissolutions of adoptions, as collected pursuant to section 479(d)(1)..5.GAO reportWithin 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Congress a written report on—(1)how children are advertised online for adoption, the number of children so advertised, what happens to children so advertised, the reasons why children are so advertised, and the resources available to the government to combat the advertising;(2)how home studies of prospective parents vary, depending on whether the adoption is private, domestic, or international;(3)how the type and amount of pre-adoptive training prospective parents receive varies;(4)the availability of quality support for families to meet the post-adoption emotional and behavioral challenges faced by children; and(5)the reasons for adoption disruptions and dissolutions, and for the sending of adopted children to live with new families without notice to the appropriate authorities.